Given, J.
The appellees move to strike the appellant’s abstract and argument because no errors had been assigned or pointed out, and because no argument has been made by appellant on any errors assigned. By referring to Code section 2742, it will be seen that it is only “in equitable actions, wherein issue of fact is joined,” that the ease is triable anew in this court. The case is not before us on issues of fact, fornone were ever joined. The appeal is from a ruling on the defendants’ demurrer to the plaintiff’s petition. In Powers v. O’Brien County, 54 Iowa, 501, and Patterson v. Jack, 59 Iowa, 632, it was held that on appeal in an equitable case from a ruling upon motion or demurrer, exceptions must be taken and errors assigned as in an action by ordinary proceedings, and the hearing will be only upon errors assigned. This ease furnishes an apt illustration of the propriety of the rule. The appellant’s petition is quite lengthy, embracing ten paragraphs, covering six closely-printed pages. The appellant has not pointed out, either by assignment of errors or in argument, wherein it is claimed that the court erred in sustaining the demurrer. The appellees' motion to strike the abstract is sustained, and the appeal dismissed.